Reasons for Allowance
The following is Examiner’s statement of reasons for allowance. 
Applicant claims apparatus and a method for multiplication comprising a multiplication unit and a register as in claim 1. The multiplication unit is configured to receive a floating-point number in a first format representation; based on an identification of a floating-point format type of the floating-point number, identify different components of the first format representation; place the different components of the first format representation in corresponding components of a second format representation of the floating-point number, wherein: a total number of bits of the second format representation is larger than a total number of bits of the first format representation; and a number of bits of a component of the second format representation is equal to a number of bits of a corresponding component of the first format representation; pad at least one of the components of the second format representation with one or more zero bits; and perform a multiplication using the second format representation of the floating- point number.  The register is configured to store the floating-point number in the second format representation prior to the multiplication.

The primary reason for indication of allowable subject include the limitations in combination with the remaining limitations wherein a total number of bits of the second format representation is larger than a total number of bits of the first format representation; and a number of bits of a component of the second format 

US 5268855 Mason et al., (hereinafter “Mason”) discloses a technique for encoding multiple floating point formats into a double precision floating point number by padding single word floating point numbers with zeros to form a 64-bit double word in a multiplication unit comprising a register (abstract, fig 1).  Mason further discloses identification of the different components of format representations (fig 2, col 3 line 27-37, col 5 line 16-33).  Mason further discloses placing different components of a first format representation in corresponding components of a second format representation of a floating point number, wherein a total number of bits of the second format representation is larger than the total number of bits of the first format representation (col 7 lines 16-30, left side of the table showing where corresponding components are placed, common format for second format representation, with 64 bits larger than 32 bits, col 5 lines 16-40).  Mason does not however, explicitly disclose a total number of bits of the second format representation is larger than a total number of bits of the first format representation; and a number of bits of a component of the second format representation is equal to a number of bits of a corresponding component of the first format representation.
US 20190079728 A1 Langhammer et al., (hereinafter “Langhammer-2019-1”) discloses an integrated circuit including a floating-point adder and including multipliers (abstract, [0066], fig 8).  Langhammer-2019-1 further discloses conversion floating point formats (Fig 3 [0032]). Langhammer-2019-1 further includes padding zeros to the right of the mantissa being converted ([0065]).  Langhammer-2019-1 does not however, 
US 20190155574 A1 Langhammer et al., (hereinafter “Langhammer-2019-2”) discloses an integrated circuit with a multiplier data path, including input and output registers, and conversion of from first and second precision floating point numbers (abstract, fig 2, fig 7, fig 8, [0005], [0017], [0051-0054], [0088]). Langhammer-2019 further discloses padding components of the converted floating point number ([0080], [0087]).  Langhammer-2019-2 does not however, explicitly disclose a total number of bits of the second format representation is larger than a total number of bits of the first format representation; and a number of bits of a component of the second format representation is equal to a number of bits of a corresponding component of the first format representation.
US 20200026494 A1 Langhammer et al., (hereinafter “Langhammer-2020”) discloses a programmable device including matrix multiplication circuitry configured to perform dot product operations (abstract).  Langhammer-2020 further includes converting from half precision to single precision wherein inputs may be in BLOAT16 format comprising a sign bit, eight exponent bits, and seven fraction bits (abstract, fig 8, [0077], [0043]). Langhammer-2020 further discloses zero padding the BFLOAT 16 mantissa in the conversion ([0049]).  Langhammer-2020 further includes registers in the data path (fig 3 [0040]).  Langhammer-2020 does not however, explicitly disclose a total number of bits of the second format representation is larger than a total number of bits 
US 10684854 B2 Valentine et al., (*hereinafter “Valentine”) discloses an apparatus for converting a floating-point value from half precision to single precision and storing the single precision floating point value in a destination register (abstract, col 24 line 36 – col 25 line 3, fig 12-14A).  Valentine further discloses an execution engine unit to perform various operations including multiplication (col 16 lines 1-50).  Valentine does not, however, explicitly disclose padding at least one of the components of the second format representation win one or more zero bits; a total number of bits of the second format representation is larger than a total number of bits of the first format representation; and a number of bits of a component of the second format representation is equal to a number of bits of a corresponding component of the first format representation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.